Title: To George Washington from Colonel Israel Shreve, 24 May 1778
From: Shreve, Israel
To: Washington, George


                    
                        Sir
                        Fostertown [N.J.] May 24th 1778
                    
                    My Quarters at present At this place, 18 miles from the City. keep out Scouts Constantly, the Enemy Are at Coopers Point yet, Cuting Wood, Covered by the 55th—63rd, Allens, and Roman Catholick Cores, the whole not more than 700 foot, Hovendons Troop of horse about 30, they keep Close Quartr⟨s⟩.
                    the Refugees At Billingsport are Daily Runing home, Delivering themselves up to the Civel Authority. trade with the Enemy Nearly Stoped, Good provisions for the troops.
                    friday Several troops of the Enemys horse Came Down to Gloucester point, from thence Immediately Embarked, Several Companies Artillery Are Embarked, and haled off in the Stream.
                    Yesterday they were Geting Stores, Waggons &c. on Board. this Information Comes So as to be Depended upon.
                    I hope your Excy will pardon me for Writeing So often for Arms, yesterday I Receaved the 60 Stand I Wrote for; the Nine months Leavys are Comeing in unarmed, 30 Arived yesterday, 100 more on their march for the first Regt, 46 are on their way from Cumberland, Salem Quoto will Join in Six Days part of Burlington Quoto will Join Me in a few Days, So from the present appearence, the first and Second Regts will Soon be Nearly full, Colo. Ogden Waited upon Governor Livingston for Arms, was informd by the Governor, those Leavys Could not be armed, by the State, at Least 300 Stand of Arms Compleat is ⟨illegible⟩ted, I would not wish to Draw one Arm more than Can Immediately be put into Good mens hands.
                    I am very Sorry to trouble your Excy with matters the State of Jersey Ought to attend too, the Great Neglect in provideing Cloathing for our Brigade has been Such, that our troops Suffer Greatly on that Account, I have not been Able to Draw one Shirt for my Regt Since I have been in Jersey. A Number of my men has none at all, to See Good men in this Situation Distresses me Greatly.
                    the Counties are provideing for the New Raisd Leavys, while the old Soldiers Inlisted for the war Are Quite Neglected. If any Such thing are in the Cloathier Gen: Store, it would Oblige us to Obtain an order from your Excy for at Least one apeace which will be about 500, for both Regts or a Less Number If So many Cant be had.
                    
                    I Shall Watch the Motions of the Enemy and Endeavour to Give your Excy the Earliest Intillegence. I am with Great Respect your Excys Obedt Hume Servt
                    
                        I. Shreve Col.
                    
                